DETAILED ACTION
Applicant's submission filed on 12 April 2022 has been entered.  No claims are currently amended; no claim is cancelled; claims 1-20 are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see pages 20-22, filed 12 April 2022, with respect to “Rejection under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Marinier in view of Li does not teach claim limitation: the processor configured to determine an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format.   
The examiner respectfully disagrees.  Marinier teaches wherein the first DCI format includes a priority indicator field (Marinier, [0135]; a transmission profile for DCI includes a part of the SR configuration such as a priority).  Marinier does not expressly teach the processor configured to determine an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format.  However, Li teaches the processor configured to determine an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format (Li, [0088]-[0090]; [0088] reads a first MCS table, where the first MCS table may be one of a plurality of MCS tables {the first and second predetermined MCS tables of the claim}.  [0089] reads a method for determining, by the UE, the MCS table used for the downlink data transmission may be one of the following methods and recites two conditions (a) and (b).  [0090] reads optionally the fourth condition is an SR configuration corresponding to the SR belongs to a first SR configuration set, where a priority of a logical channel associated with an SR configuration corresponding to the SR is greater than or equal to a first threshold).  As such, the teaching of Li teaches clearly a method for determining, by the UE, the MCS table of a plurality of MCS tables is performed where among the basis of this determination is that the priority of a logical channel associated with an SR configuration corresponding to the SR is greater than or equal to a threshold, where Marinier already established that the priority indicator field of the first DCI format was within a transmission profile for DCI and is a part of the SR configuration such as priority.
Applicant’s arguments, see pages 23-24, filed 12 April 2022, with respect to “Rejection under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Marinier in view of Li does not teach claim limitation: the processor is further configured to determine a priority of hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to the TB reception based on the value of the priority indicator field.   
The examiner respectfully disagrees.  Marinier teaches wherein the first DCI format includes a priority indicator field (Marinier, [0135]; a transmission profile for DCI includes a part of the SR configuration such as a priority).  Marinier teaches receive a transport block in the PDSCH (Marinier, [0092]; a WTRU may receive PDSCH where PDSCH transmissions may be encoded in the transport block).  Marinier further teaches the processor is further configured to determine a priority of hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to the TB reception based on the value of the priority indicator field (Marinier, [0158]-[0160]; [0158] reads a WTRU may determine that a transmission with the highest priority (based on transmission profile), {where the priority indicator field is included in the transmission profile}. [0159] reads a WTRU may determine that the PUSCH transmission takes precedence over the PUCCH transmission, for example, when the transmission profile associated with the uplink data that may be transmitted over PUSCH has a higher priority level than the transmission profile associated with the HARQ-ACK that may be transmitted over PUCCH {the priority level of the transmission profile associated with the HARQ-ACK needs to be determined in order for the determination that the transmission profile of the uplink data has a higher priority level}. [0160] reads the WTRU transmit HARQ-ACK corresponding to PDSCH {The TB is received on the PDSCH}).  As such, the teaching of Marinier teaches that the priority level of the HARQ-ACK in response to the PDSCH where the TB is received is determined by the priority level of the transmission profile of the HARQ-ACK, which includes the priority indicator field.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2020/0196343 A1), hereafter referred Marinier, in view of Li et al. (US 2021/0337538 A1), hereafter referred Li.

Regarding claim 1, Marinier teaches a user equipment (UE) comprising: 
a transceiver configured to receive a first physical downlink control channel (PDCCH) providing a first downlink control information (DCI) format (Marinier, [0003]; receiver in a WTRU may receive one or more PDCCH transmissions comprising DCI), wherein the first DCI format (Marinier, [0135]; a transmission profile for DCI): 
schedules a reception of a physical downlink shared channel (PDSCH) (Marinier, [0134]; a property of or associated with the PDSCH transmission such as a duration, a bandwidth part, or a property of the numerology like sub-carrier spacing and a symbol duration), 
includes a modulation and coding (MCS) field (Marinier, [0135]; a modulation and coding scheme table), and 
includes a priority indicator field (Marinier, [0135]; a part of the SR configuration such as a priority); and 
a processor, operably connected to the transceiver (Marinier, [0189]; processor), the processor configured to determine: 
a modulation order and a code rate from the MCS table based on a value of the MCS field (Marinier, [0139]; a WTRU may determine a mapping between a MCS field and a modulation order and a code rate), wherein: 
the transceiver is further configured to receive a transport block (TB) in the PDSCH according to the modulation order and the code rate (Marinier, [0092]; a WTRU may receive PDSCH where PDSCH transmissions may be encoded in the transport block); and 
the processor is further configured to determine a priority of hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to the TB reception based on the value of the priority indicator field in the first DCI format (Marinier, [0158]-[0160]; a WTRU may determine that a transmission with the highest priority may be transmitted and the HARQ-ACK corresponding to the PDSCH or PDCCH with transmission profile of higher priority when overlap of resources occur).
Marinier does not expressly teach the processor configured to determine an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format.
However, Li teaches the processor configured to determine an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format (Li, [0088]-[0090]; the MCS table used for downlink data transmission is one of a plurality of MCS tables configured by using high layer signaling and spectral efficiency corresponding to a smallest MCS index in the MCS table is the smallest in the plurality of MCS tables or the priority of the SR configuration corresponding to the SR with the greatest priority).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).

Regarding claim 8, Marinier teaches a base station comprising: 
a transceiver configured to transmit a first physical downlink control channel (PDCCH) providing a first downlink control information (DCI) format, wherein the first DCI format (Marinier, [0003]; receiver in a WTRU may receive one or more PDCCH transmissions comprising DCI), wherein the first DCI format (Marinier, [0135]; a transmission profile for DCI): 
schedules a transmission of a physical downlink shared channel (PDSCH) (Marinier, [0134]; a property of or associated with the PDSCH transmission such as a duration, a bandwidth part, or a property of the numerology like sub-carrier spacing and a symbol duration), 
includes a modulation and coding (MCS) field (Marinier, [0135]; a modulation and coding scheme table), and 
includes a priority indicator field (Marinier, [0135]; a part of the SR configuration such as a priority); and 
a processor, operably connected to the transceiver, the processor configured to determine: 
a modulation order and a code rate from the MCS table based on a value of the MCS field (Marinier, [0139]; a WTRU may determine a mapping between a MCS field and a modulation order and a code rate), wherein: 
the transceiver is further configured to transmit a transport block (TB) in the PDSCH according to the modulation order and the code rate (Marinier, [0092]; a WTRU may receive PDSCH where PDSCH transmissions may be encoded in the transport block), and 
a priority of hybrid automatic repeat request acknowledgement (HARQ- ACK) information in response to the TB transmission is based on the value of the priority indicator field in the first DCI format (Marinier, [0158]-[0160]; a WTRU may determine that a transmission with the highest priority may be transmitted and the HARQ-ACK corresponding to the PDSCH or PDCCH with transmission profile of higher priority when overlap of resources occur).
Marinier does not expressly teach the processor configured to determine an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format.
However, Li teaches the processor configured to determine an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format (Li, [0088]-[0090]; the MCS table used for downlink data transmission is one of a plurality of MCS tables configured by using high layer signaling and spectral efficiency corresponding to a smallest MCS index in the MCS table is the smallest in the plurality of MCS tables or the priority of the SR configuration corresponding to the SR with the greatest priority).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).

Regarding claim 15, Marinier teaches a method for transmitting and receiving information of different priorities, the method comprising: 
receiving a first physical downlink control channel (PDCCH) providing a first downlink control information (DCI) format, wherein the first DCI format (Marinier, [0003]; receiver in a WTRU may receive one or more PDCCH transmissions comprising DCI), wherein the first DCI format (Marinier, [0135]; a transmission profile for DCI): 
schedules a reception of a physical downlink shared channel (PDSCH) (Marinier, [0134]; a property of or associated with the PDSCH transmission such as a duration, a bandwidth part, or a property of the numerology like sub-carrier spacing and a symbol duration), 
includes a modulation and coding (MCS) field (Marinier, [0135]; a modulation and coding scheme table), and 
includes a priority indicator field (Marinier, [0135]; a part of the SR configuration such as a priority); 
determining a modulation order and a code rate from the MCS table based on a value of the MCS field (Marinier, [0139]; a WTRU may determine a mapping between a MCS field and a modulation order and a code rate); 
receiving a transport block (TB) in the PDSCH according to the modulation order and the code rate (Marinier, [0092]; a WTRU may receive PDSCH where PDSCH transmissions may be encoded in the transport block); and 
determining a priority of hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to the TB reception based on the value of the priority indicator field in the first DCI format (Marinier, [0158]-[0160]; a WTRU may determine that a transmission with the highest priority may be transmitted and the HARQ-ACK corresponding to the PDSCH or PDCCH with transmission profile of higher priority when overlap of resources occur).
Marinier does not expressly teach determining an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format.
However, Li teaches determining an MCS table, from a first predetermined MCS table or a second predetermined MCS table, based on a value of the priority indicator field in the first DCI format (Li, [0088]-[0090]; the MCS table used for downlink data transmission is one of a plurality of MCS tables configured by using high layer signaling and spectral efficiency corresponding to a smallest MCS index in the MCS table is the smallest in the plurality of MCS tables or the priority of the SR configuration corresponding to the SR with the greatest priority).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).

Regarding claims 2, 9, and 16, Marinier in view of Li teaches the UE of claim 1, the base station of claim 8, and the method of claim 15 above.  Further, Marinier teaches wherein the transceiver is further configured to receive: 
a first configuration for: 
a first channel state information (CSI) report (Marinier, [0010]; the UCI comprises a CSI report setting), and 
a first physical uplink control channel (PUCCH) in which to transmit the first CSI report (Marinier, [0011]; UCI comprises a scheduling request associated with a PUCCH resource configuration), wherein: 
the first configuration includes a priority field (Marinier, [0134] and [0162]; a BLER target value may implicitly indicate a transmission profile and the priority order for the CSI reports may depend on a transmission profile), and 
the first CSI report includes a first channel quality information (CQI) value corresponding to the first predetermined MCS table (Marinier, [0134]; the table of CQI reporting may be configured for a CSI report setting); and 
a second configuration for: 
a second CSI report (Marinier, [0010]; the UCI comprises a CSI report setting), 
a second PUCCH in which to transmit the second CSI report (Marinier, [0011]; UCI comprises a scheduling request associated with a PUCCH resource configuration), wherein: 
the second configuration includes a priority field (Marinier, [0134] and [0162]; a BLER target value may implicitly indicate a transmission profile and the priority order for the CSI reports may depend on a transmission profile), and 
the second CSI report includes a second CQI value corresponding to the second predetermined MCS table (Marinier, [0134]; the table of CQI reporting may be configured for a CSI report setting).

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Li as applied to claims 1, 2, 8, 9, 15, and 16 above, and further in view of “On UCI enhancements for URLLC” from 3GPP TSG RAN WG1 #96bis by Interdigital, Inc. (8th-12th April 2019), hereafter Interdigital.  Interdigital was cited by applicant’s IDS filed 21 January 2021.

Regarding claims 3, 10, and 17, Marinier in view of Li teaches the UE of claim 2, the base station of claim 9, and the method of claim 16 above.  Further, Marinier teaches wherein: 
the processor is further configured to determine: 
a priority of the first CSI report based on a value of the priority field in the first configuration (Marinier, [0134] and [0162]; a BLER target value may implicitly indicate a transmission profile and the priority order for the CSI reports may depend on a transmission profile).
Marinier does not expressly teach a first time for transmission of the first PUCCH based on the first configuration, 
a second time for transmission of a third PUCCH that includes the HARQ-ACK information based on a field in the first DCI format, and 
an overlap between the first time and the second time.
However, Li teaches a first time for transmission of the first PUCCH based on the first configuration (Li, [0014]; terminal device determine a resource of a first uplink control channel), 
a second time for transmission of a third PUCCH that includes the HARQ-ACK information based on a field in the first DCI format (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain), and 
an overlap between the first time and the second time (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).
Marinier in view of Li does not expressly teach  
the transceiver is further configured to transmit: 
the third PUCCH when the priority of the HARQ-ACK information is larger than the priority of the first CSI report, and 
a fourth PUCCH that includes the HARQ-ACK information and the first CSI report when the priority of the HARQ-ACK information is same as the priority of the first CSI report.
However, Interdigital teaches the transceiver is further configured to transmit: 
the third PUCCH when the priority of the HARQ-ACK information is larger than the priority of the first CSI report (Interdigital, Section 3.1-3.2; a CSI transmission should not be prioritized over HARQ even if it is intended to support URLLC), and 
a fourth PUCCH that includes the HARQ-ACK information and the first CSI report when the priority of the HARQ-ACK information is same as the priority of the first CSI report (Interdigital, Section 3.1-3.2; when there is a collision between transmissions of equal priority, the R15 multiplexing and prioritization rules should generally apply).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Li to include the above recited limitations as taught by Interdigital in order to promote flexibility in scheduling (Interdigital, Section 3.1).

Regarding claims 4, 11, and 18, Marinier in view of Li teaches the UE of claim 2, the base station of claim 9, and the method of claim 16 above.  Further, Marinier teaches the processor is further configured to determine: 
a priority of the first CSI report based on a value of the priority field in the first configuration (Marinier, [0134] and [0162]; a BLER target value may implicitly indicate a transmission profile and the priority order for the CSI reports may depend on a transmission profile).
Marinier does not expressly teach a first time for transmission of the first PUCCH based on the first configuration, and
a second time for transmission of a third PUCCH that includes the HARQ-ACK information based on a field in the first DCI format, and
an overlap between the first time and the second time.
However, Li teaches a first time for transmission of the first PUCCH based on the first configuration (Li, [0014]; terminal device determine a resource of a first uplink control channel), and
a second time for transmission of a third PUCCH that includes the HARQ-ACK information based on a field in the first DCI format (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain), and
an overlap between the first time and the second time (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).
Marinier in view of Li does not expressly teach wherein:
the transceiver is further configured to receive a configuration enabling the HARQ-ACK information and the first CSI report with different priority values to be included in a PUCCH transmission;
the processor is further configured to determine:
a priority of the first CSI report based on a value of the priority field in the first configuration, wherein the priority of the first CSI report is different than the priority of the HARQ- ACK information, and
the transceiver is further configured to transmit a fourth PUCCH that includes the HARQ-ACK information and the first CSI report.
However, Interdigital teaches wherein:
the transceiver is further configured to receive a configuration enabling the HARQ-ACK information and the first CSI report with different priority values to be included in a PUCCH transmission, wherein the priority of the first CSI report is different than the priority of the HARQ- ACK information (Interdigital, Section 3.1-3.2; a CSI transmission should not be prioritized over HARQ even if it is intended to support URLLC when there is a collision between transmissions of equal priority, the R15 multiplexing and prioritization rules should generally apply);
the transceiver is further configured to transmit a fourth PUCCH that includes the HARQ-ACK information and the first CSI report (Interdigital, Section 3.1-3.2; a CSI transmission should not be prioritized over HARQ even if it is intended to support URLLC when there is a collision between transmissions of equal priority, the R15 multiplexing and prioritization rules should generally apply).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Li to include the above recited limitations as taught by Interdigital in order to promote flexibility in scheduling (Interdigital, Section 3.1).

Regarding claims 5, 12, and 19, Marinier in view of Li teaches the UE of claim 2, the base station of claim 9, and the method of claim 16 above.  Further, Marinier teaches wherein:
the processor is further configured to determine:
a priority of the first CSI report based on a value of the priority field in the first configuration (Marinier, [0134] and [0162]; a BLER target value may implicitly indicate a transmission profile and the priority order for the CSI reports may depend on a transmission profile),
a priority of the second CSI report based on a value of the priority field in the second configuration (Marinier, [0134] and [0162]; a BLER target value may implicitly indicate a transmission profile and the priority order for the CSI reports may depend on a transmission profile).
Marinier does not expressly teach a first time for transmission of the first PUCCH based on the first configuration,
a second time for transmission of the second PUCCH based on the second configuration, and
an overlap between the first time and the second time.
However, Li teaches a first time for transmission of the first PUCCH based on the first configuration (Li, [0014]; terminal device determine a resource of a first uplink control channel), 
a second time for transmission of a second PUCCH that based on the second configuration (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain), and 
an overlap between the first time and the second time (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).
Marinier in view of Li does not expressly teach  
the transceiver is further configured to transmit: 
the first PUCCH when the priority of the first CSI report is larger than the priority of the second CSI report, and
a third PUCCH that includes the first CSI report and the second CSI report when the priority of the first CSI report is same as the priority of the second CSI report.
However, Interdigital teaches the transceiver is further configured to transmit: 
the first PUCCH when the priority of the first CSI report is larger than the priority of the second CSI report (Interdigital, Section 3.1-3.2; a CSI transmission should not be prioritized over HARQ even if it is intended to support URLLC), and 
a third PUCCH that includes the first CSI report and the second CSI report when the priority of the first CSI report is same as the priority of the second CSI report (Interdigital, Section 3.1-3.2; when there is a collision between transmissions of equal priority, the R15 multiplexing and prioritization rules should generally apply).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Li to include the above recited limitations as taught by Interdigital in order to promote flexibility in scheduling (Interdigital, Section 3.1).

Regarding claims 6, 13, and 20, Marinier in view of Li teaches the UE of claim 1, the base station of claim 8, and the method of claim 15 above.  Further, Marinier teaches wherein: 
the transceiver is further configured to receive second and third PDCCHs providing second and third DCI formats, respectively, wherein the second and third DCI formats (Marinier, [0005]; DCI may include a first DCI and a second DCI where the first DCI uses a first CORESET and the second DCI uses a second CORESET):
schedule transmissions of first and second physical uplink shared channels (PUSCHs) that include first and second uplink shared channels (UL-SCHs), respectively (Marinier, [0092]; each DCI may include PUSCH assignments/grants for multiple carriers), and
include the priority indicator field (Marinier, [0135]; a part of the SR configuration such as a priority);
the processor is further configured to determine:
a priority of the first UL-SCH based on a value of the priority indicator field in the second DCI format and a priority of the second UL-SCH based on a value of the priority indicator field in the third DCI format (Marinier, [0158]-[0160]; a WTRU may determine that a transmission with the highest priority may be transmitted and the HARQ-ACK corresponding to the PDSCH or PDCCH with transmission profile of higher priority when overlap of resources occur), wherein the first PUSCH includes the HARQ-ACK information (Marinier, [0094] and [0102]; a physical uplink shared channel (PUSCH) transmits a UCI which include HARQ-ACK information).
Marinier does not expressly teach a first time for transmission of a physical uplink control channel (PUCCH) that includes the HARQ-ACK information based on a field in the first DCI format,
a second time and a third time for transmission of the first and second PUSCHs based on a field in the second and third DCI formats, respectively, and
an overlap between the first time and the second time and between the first time and the third time.
However, Li teaches a first time for transmission of a physical uplink control channel (PUCCH) that includes the HARQ-ACK information based on a field in the first DCI format (Li, [0014]; terminal device determine a resource of a first uplink control channel),
a second time and a third time for transmission of the first and second PUSCHs based on a field in the second and third DCI formats, respectively (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain), and
an overlap between the first time and the second time and between the first time and the third time (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).
Marinier in view of Li does not expressly teach the transceiver is further configured to transmit: 
the PUCCH and not the first and second PUSCHs when the priority of the HARQ-ACK information is larger than the priority of the first UL-SCH and larger than the priority of the second UL-SCH, and 
the first and second PUSCHs and not the PUCCH when the priority of the HARQ- ACK information is same as the priority of the first UL-SCH, wherein the first PUSCH includes the HARQ-ACK information.
However, Interdigital teaches the transceiver is further configured to transmit: 
the PUCCH and not the first and second PUSCHs when the priority of the HARQ-ACK information is larger than the priority of the first UL-SCH and larger than the priority of the second UL-SCH (Interdigital, Section 3.1-3.2; a CSI transmission should not be prioritized over HARQ even if it is intended to support URLLC), and 
the first and second PUSCHs and not the PUCCH when the priority of the HARQ- ACK information is same as the priority of the first UL-SCH (Interdigital, Section 3.1-3.2; when there is a collision between transmissions of equal priority, the R15 multiplexing and prioritization rules should generally apply).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Li to include the above recited limitations as taught by Interdigital in order to promote flexibility in scheduling (Interdigital, Section 3.1).

Regarding claims 7 and 15, Marinier in view of Li teaches the UE of claim 1 and the base station of claim 8 above.  Further, Marinier teaches wherein: 
the transceiver is further configured to receive: 
a second PDCCH providing a second DCI format, wherein the second DCI format (Marinier, [0005]; DCI may include a first DCI and a second DCI where the first DCI uses a first CORESET and the second DCI uses a second CORESET): 
schedules transmission of a physical uplink shared channel (PUSCH) that includes an uplink shared channel (UL-SCH) (Marinier, [0092]; each DCI may include PUSCH assignments/grants for multiple carriers), and 
includes the priority indicator field (Marinier, [0135]; a part of the SR configuration such as a priority).
Marinier does not expressly teach the processor is further configured to determine: 
a first time for transmission of a physical uplink control channel (PUCCH) that includes the HARQ-ACK information based on a field in the first DCI format, 
a second time for transmission of the PUSCH based on a field in the second DCI format, and 
an overlap between the first time and the second time.
However, Li teaches the processor is further configured to determine: 
a first time for transmission of a physical uplink control channel (PUCCH) that includes the HARQ-ACK information based on a field in the first DCI format (Li, [0014]; terminal device determine a resource of a first uplink control channel), 
a second time for transmission of the PUSCH based on a field in the second DCI format (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain), and 
an overlap between the first time and the second time (Li, [0014]; terminal device determine a resource of a second uplink control channel that is used to carry second HARQ-ACK information that indicates whether a second downlink data channel set overlaps or not for the two uplink control channels in time domain).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Li in order to effectively improve data transmission efficiency (Li, [0003]).
Marinier in view of Li does not expressly teach a configuration enabling the PUSCH to include the HARQ-ACK information with a different priority than the UL-SCH; and
the transceiver is further configured to transmit the PUSCH with the HARQ-ACK information and the UL-SCH.
However, Interdigital teaches a configuration enabling the PUSCH to include the HARQ-ACK information with a different priority than the UL-SCH (Interdigital, Section 3.1-3.2; a CSI transmission should not be prioritized over HARQ even if it is intended to support URLLC); and
the transceiver is further configured to transmit the PUSCH with the HARQ-ACK information and the UL-SCH (Interdigital, Section 3.1-3.2; when there is a collision between transmissions of equal priority, the R15 multiplexing and prioritization rules should generally apply).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Li to include the above recited limitations as taught by Interdigital in order to promote flexibility in scheduling (Interdigital, Section 3.1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416


/AJIT PATEL/Primary Examiner, Art Unit 2416